EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, fifth line, “comprised” has been removed.
Claim 1, sixth line, “comprised” has been removed.
Claim 1, sixth line, “e)” has been replaced with --- c) ---.
Claim 1, sixth line, immediately after “weight;” there has been inserted --- and ---.
Claim 1, tenth line, “comprised” has been removed. 
Claim 1, last line, “calculated” has been replaced with --- based ---.
Claim 3, last line, “comprised” has been removed.
Claim 5, second line, “comprised” has been removed. 
Claim 6, second line, “vinylacetate homopolymer of ethylene/vinylacetate copolymer” has been replaced with --- homopolymer or copolymer of vinyl acetate ---. 
 Claim 6, last line, “comprised” has been removed.
 Claim 7, second line, “vinylacetate homopolymer of ethylene/vinylacetate copolymer” has been replaced with --- homopolymer or copolymer of vinyl acetate ---. 
 Claim 7, last line, “comprised” has been removed.
 Claim 8, second line, “vinylacetate homopolymer of ethylene/vinylacetate copolymer” has been replaced with --- homopolymer or copolymer of vinyl acetate ---. 
 Claim 8 last line, “comprised” has been removed. 
 Claim 9, second line, “vinylacetate homopolymer of ethylene/vinylacetate copolymer” has been replaced with --- homopolymer or copolymer of vinyl acetate ---. 
 Claim 9, last line, “comprised” has been removed. 
 Claim 12, second line, “class” has been replaced with --- group ---.
 Claim 12, last line, “or” has been replaced with --- and ---.
 Claim 13, second line, “class” has been replaced with --- group ---.
 Claim 15, third line, “it” has been removed. 
 Claim 21, second line, “class” has been replaced with --- group ---.
 Claim 22, second line, “class” has been replaced with --- group ---.
 Claim 22, last line, immediately before “antitussive” there has been inserted --- and ---. 
 Claim 24, last line, “their mixtures” has been replaced with --- mixtures thereof ---.
 Claim 25, last line, “class” has been replaced with --- group ---. 
 Claim 27, third line, “surfactant system” has been replaced with --- one or more surfactants ---. 
 Claim 27, fourth line, immediately after “food” there has been inserted --- use ---. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612